Proceeding pursuant to CPLR article 78 in the nature of, inter alia, mandamus to compel the respondent, Gerald E. Loehr, the Acting Surrogate, Westchester County, to vacate stated portions of an order dated November 2, 2007, entered in a proceeding in the Surrogate’s Court, Westchester County, entitled Matter of McKeown, pending under file No. 2239/03.
*802Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought (see People v Rodriguez, 95 NY2d 497, 501-502 [2000]).
The petitioner’s remaining contention is without merit. Spolzino, J.P., Miller, Covello and Balkin, JJ., concur.